On Petition for Rehearing
TERRELL, Justice.
Petition for rehearing was granted on ground 3 as follows:
“It is respectfully suggested that this Court in quashing the Order of the Full Commission and affirming the Award of the Deputy, inadvertently overlooked its own mandate in the case of Florida Silica Sand Co., Inc. v. Parker [Fla.], 118 So.2d 2, for there was no evidence before the Deputy to Support his Award of a $3,000.00 attorney fee, as more fully appears from the Order of the Full Commission in this cause.”
 The deputy’s award of a $3,000 attorney’s fee to claimant’s counsel was timely challenged by respondents on application for review to the full commission on the ground that it is excessive. In Florida Silica Sand Co., Inc. v. Parker, supra, we held that the burden to establish the right to attorneys’ fees is always on the claimant or he must show the circumstances that justify the award as well as prove the reasonableness of the fee awarded. No such showing is made here, nor do we have any evidence as to a reasonable fee based on the value of services rendered.
In view of this state of record, we think it appropriate that the cause be returned to the deputy commissioner for the purpose of taking testimony or pursuing such steps as he may elect to determine and fix a reasonable fee to be awarded claimant’s attorney based on the value of the services rendered.
It follows that the part of the order fixing the amount of attorney’s fee for claimant’s counsel is quashed and the cause is remanded to the deputy commissioner with directions to take testimony and determine a reasonable fee to be awarded claimant’s counsel in harmony with the view expressed1 in this opinion. In all other respects petition for rehearing is denied.
It is so ordered.
THOMAS, C. J., and HOBSON, THOR-NAL and O’CONNELL, JJ., concur.